Citation Nr: 1533040	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for shin splints with early stress fractures of the tibia, left leg.

3.  Entitlement to a compensable disability rating for shin splints with early stress fractures of the tibia, right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to August 2003, including combat service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's tinnitus is related to his in-service exposure to hazardous noise levels.

2.  The record contains consistent complaints of muscle pain and fatigue associated with the Veteran's bilateral shin disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a 10 percent disability rating for shin splints with early stress fractures of the tibia, left leg, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5312 (2014).
 
3.  The criteria for a 10 percent disability rating for shin splints with early stress fractures of the tibia, right leg, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus and 10 percent disability ratings for the Veteran's bilateral shin splints.  As will be discussed below, this represents a complete grant of the benefit sought on appeal and therefore no discussion of VA's duty to notify and assist is necessary.

I. Service Connection - Tinnitus

The Veteran claims that he has been experiencing tinnitus since his separation from service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran has repeatedly stated that he suffers from ringing in his ears.  The Board finds the Veteran's self-diagnosis of tinnitus to be competent based on his ability to observe the phenomenon with his own senses.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a layperson is competent to observe tinnitus).  

VA has previously conceded exposure to acoustic trauma based on the Veteran's military occupational specialty of rifleman.   

Although the Veteran denied ringing in his ears toward the end of his military service, he has stated that he has had ringing in his ears since the end of his service and that it is constant and unpredictable in nature and rarely stops.  As the Veteran is competent to report on the manifestation of his tinnitus, he is likewise competent to report on the chronic nature of the condition and its onset near the end of his service.  Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  Therefore, resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 C.F.R. § 3.303(d).

II.  Increased Rating - Bilateral Shin Splints

The Veteran is currently in receipt of noncompensable ratings bilaterally for shin splints with early stress fractures of the tibia.  The Veteran contends that a higher rating is warranted based on his symptomatology.  At his May 2015 Board hearing, the Veteran testified that he would be satisfied with a 10 percent rating for each leg. 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

"Shin splints" refers to nonspecific pain that occurs in the lower legs during running.  It has also been defined as a strain of the flexor digitorum longus muscle occurring in athletes, with pain along the shin.  See Dorland's Illustrated Medical Dictionary 1753 (32nd ed. 2012).

The Veteran's shin splints are currently rated under Diagnostic Code (DC) 5399-5312.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  The RO has determined that the DC most analogous to the Veteran's right and left lower extremity shin splints is DC 5312, which pertains to Group XII of the musculoskeletal system, those of the leg and foot. 

Under DC 5312, a 0 percent rating is given for slight disability.  A 10 percent rating is warranted for moderate injury.  A 20 percent disability rating is assigned when the disability is moderately severe.  A maximum evaluation of 30 percent is in order when the disability is severe.  38 C.F.R. § 4.73, DC 5312.  The words "mild," "moderate and "severe" are not defined in the VA rating schedule and so the Board must evaluate all of the evidence in order to render a decisions that is "equitable and just."  38 C.F.R. § 4.6.

At an August 2012 VA examination the Veteran reported increasing pain and stiffness in the legs and an inability to run or perform exercise as a result.  At a November 2013 examination the Veteran reported that pain in his shins during running sometimes radiates to his knees or ankles.  At his 2015 hearing the Veteran reported moderate chronic pain and tenderness that impacted his job, which requires significant amounts of walking.  

A record of consistent complaints of muscle pain and/or fatigue is a characteristic of a moderate muscle disability.  38 C.F.R. § 4.56(c),(d)(2).  The Board finds that the record contains such consistent complaints throughout the appeal period.  As such, a 10 percent rating is warranted for each leg based on the moderate nature of the muscle disability.  38 C.F.R. §§ 4.3, 4.7, 4.56(d)(2), 4.73. 

As the Veteran has explicitly stated under oath that he is satisfied with a 10 percent rating for each leg, no further consideration of the applicability of a higher rating or extraschedular consideration is required.  AB v. Brown, 6 Vet. App. 35 (1993) 


ORDER

Service connection for tinnitus is granted.

A 10 percent disability rating for shin splints with early stress fractures of the tibia, left leg, is granted.

A 10 percent disability rating for shin splints with early stress fractures of the tibia, right leg, is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


